Citation Nr: 0025430	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,941.73.

(The issues of entitlement to increased ratings for bilateral 
hearing loss, residuals of fractures of the right third and 
fourth metatarsals, and residuals of shell fragment wounds of 
the right buttock and thigh, right calf and Achilles tendon, 
left thigh, left calf, left upper extremity, and bilateral 
lower extremities, are the subject of a separate Remand.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 determination of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO) 
Committee on Waivers and Compromises (the Committee), which 
denied his request for waiver of recovery of an overpayment 
of compensation benefits in the calculated amount of 
$3,941.73.  In July 2000, he testified at a Board hearing at 
the RO.  

The Board notes that subsequent to the Committee's December 
1997 determination regarding the $3,941.73 overpayment at 
issue in this appeal, another overpayment in the amount of 
$1,878 was created.  The veteran requested a waiver of 
recovery of the $1,878 overpayment and his request was denied 
by April 1999 decision.  As the veteran did not appeal the 
April 1999 decision denying his request for waiver of the 
$1,878 overpayment, that issue is not before the Board.  The 
only waiver issue currently on appeal is that of entitlement 
to waiver of recovery of the $3,941.73 overpayment, which the 
Committee denied by decision in December 1997.  In this 
regard, the veteran has indicated that he does not wish to 
challenge the validity of the $3,941.73 debt at issue here, 
including its creation or calculation.  In view of the 
foregoing, and as the Board is satisfied that the debt at 
issue is valid, the question need not be examined any 
further.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  




FINDINGS OF FACT

1.  Effective March 24, 1971, the veteran was awarded 
compensation benefits with an additional allowance for his 
spouse.

2.  In September 1992, he and his spouse were divorced.

3.  The RO first received notice of the veteran's September 
1992 divorce in September 1997.

4.  The RO retroactively terminated the additional 
compensation allowance paid to the veteran for a spouse, 
effective October 1, 1992, resulting in an overpayment of 
compensation benefits in the calculated amount of $3,941.73.

5.  There was no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran in the 
creation of the $3,941.73 indebtedness.

6.  Although the veteran was solely at fault in the creation 
of the overpayment at issue in this case, repayment of the 
debt would result in undue financial hardship to him and 
would be against the principles of equity and good conscious.


CONCLUSION OF LAW

A waiver of the veteran's compensation overpayment 
indebtedness in the amount of $3,941.73, is consistent with 
the principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that in January 1970, the veteran sustained 
shell fragment wounds after he stepped on a booby trap land 
mine in Vietnam.  Following his separation from service, he 
filed an application for VA compensation benefits and was 
awarded a 50 percent combined rating for disabilities 
stemming from his January 1970 injuries.  After submitting a 
marriage license, indicating that he had been married in 
October 1969, the veteran was awarded an additional 
compensation allowance for his spouse.  

The veteran was thereafter advised on several occasions that 
the VA disability compensation he was receiving included 
additional amounts for his spouse and children.  He was 
notified that he was responsible for notifying the RO of any 
change in his marital or dependency status.  The record shows 
that he thereafter returned Declarations of Marital Status or 
other similar VA forms to the RO in December 1979, March 
1985, September 1989, and July 1991, indicating that he and 
his spouse were still married.  

In September 1997, the veteran's representative contacted the 
RO and indicated that the veteran had "just recently found 
that his ex-wife was still on his check."  He explained that 
the compensation check had been sent to his ex-spouse's home 
since their divorce and that she cashed the checks and 
deposited the funds into her account with his permission.  He 
emphasized that he had not seen the checks, and had been 
unaware until recently that VA had continued to pay him as a 
married veteran.  Attached to the letter was a copy of a 
divorce decree showing that he was divorced from his spouse 
in September 1992. 

In September 1997, the RO advised the veteran that they had 
removed his ex-spouse from his award, effective October 1, 
1992.  He was advised that this retroactive adjustment 
resulted in an overpayment of benefits to him; a subsequent 
letter notified him that the calculated amount of the 
overpayment was $3941.73.

The veteran requested waiver of recovery of the $3,941.73 
overpayment, indicating that he had not realized until 
recently that he had continued to be paid as a married 
veteran as his ex-spouse had received and cashed his checks 
since their divorce.  He emphasized that he had not intended 
to defraud the government and that repayment of the debt 
would result in financial hardship.  In support of his 
contention, he submitted a Financial Status Report showing 
that his monthly expenses ($2,999.53) exceeded his monthly 
income ($2,831.95) by $167.50.  

By December 1997 decision, the Committee denied the veteran's 
request for a waiver of recovery of the overpayment, finding 
that his continued acceptance of VA compensation benefits at 
the rate for a married veteran had been in bad faith, thus 
precluding consideration of a waiver.  

The veteran appealed the RO determination and in July 2000, 
he testified at a Board hearing at the RO.  At his hearing, 
he explained that at the time of his divorce, he had notified 
his county veterans service officer of the change in his 
marital status; he indicated that the service officer then 
notified the RO by telephone of the divorce.  Thereafter, the 
veteran indicated that he had moved out of the home where he 
had been living with his spouse and children; however, he 
stated that his VA compensation checks continued to be mailed 
to his family's home and that his ex-spouse, with his 
knowledge and permission, continued to deposit the checks to 
pay their children's expenses.  He indicated that, although 
he had had ample opportunity to look at the amount of his VA 
compensation checks, with all the turmoil in his life, he 
simply did not pay any attention or realize that he was still 
being paid as a married veteran.  In fact, he indicated that 
he did not realize until September 1997, when filling in a 
Request for Approval of School Attendance for his daughter, 
that he had been receiving compensation as a married veteran 
since his divorce.  At the hearing, he acknowledged that his 
failure to notice that he continued to receive an additional 
allowance for a spouse had caused the overpayment, but 
emphasized that he had not done so in bad faith.  

II.  Analysis

A veteran who is receiving compensation has an obligation to 
notify the VA of any material change or expected change in 
his or her circumstances which would affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient's 
marital or dependency status changes.  38 C.F.R. § 3.660(a) 
(1999).

The effective date of discontinuance of compensation to a 
veteran for a dependent spouse is the last day of the month 
in which the divorce occurs.  38 U.S.C.A. § 5112(b)(2) (West 
1991); 38 C.F.R. § 3.501(d)(2) (1999).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
exhibited bad faith in the creation of the debt here at 
issue.  The Board disagrees.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has defined bad faith as "a 
willful intention to seek an unfair advantage."  Richards v. 
Brown, 9 Vet. App. 255 (1996).  The provisions of 38 C.F.R. § 
1.965 (b)(2)(1999) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct is undertaken with intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

In this case, in written statements to the RO and at his July 
2000 hearing, the veteran has indicated that although he 
should have known that he was still receiving an additional 
allowance for his spouse after their divorce, he simply did 
not have actual knowledge of that fact until September 1997, 
when he immediately notified the RO.  The Board finds that 
his statements to this effect are extremely credible.  Beyond 
the credibility evident in his July 2000 hearing testimony, 
the Board also notes that there are mitigating circumstances 
in this case.  For example, the veteran is currently service-
connected for post-traumatic stress disorder and the medical 
evidence of record indicates that his disability is 
manifested, in part, by severe impairment in short term 
memory, concentration, and judgment.  In view of the above, 
the Board fully accepts that the veteran's continued 
acceptance of the additional allowance for a spouse was due 
to simple inadvertence on his part, not bad faith, 
misrepresentation, or fraud.  38 C.F.R. § 1.962(b) (1999). 

As the Board has found that the veteran's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue to be addressed is whether a collection of the debt 
from the veteran would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

In considering these factors, the Board finds initially that 
the fault in the creation of the overpayment in this case 
lies with the veteran.  The Board has considered his 
testimony to the effect that at the time of his divorce, he 
notified his county veterans service officer of the change in 
his marital status; he indicated that the service officer 
then notified the RO by telephone of the divorce.  However, 
other than the veteran's statements, there is no indication 
of record that the veterans service officer advised the RO of 
the change in the veteran's marital status in 1992.  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Therefore, absent any evidence other than the 
veteran's assertions, the Board must presume that the RO was 
not notified of the change in the veteran's marital status at 
the time of his divorce in 1992.  

Moreover, the Board notes that even assuming arguendo that 
the veterans service officer did call the RO at the time of 
the veteran's divorce, the veteran continued to accept 
payments at the rate for a married veteran, albeit 
unintentionally.  Thus, whether or not the service officer 
did notify the RO of the change in the veteran's marital 
status, the veteran's continued acceptance of this additional 
allowance for a spouse resulted in the overpayment now at 
issue.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1999).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, the Board finds that the debt was created due to the 
veteran's failure to advise VA of the relevant changes in his 
marital status.  VA bears no fault in the creation of this 
debt.  Moreover, it is noted that VA took action as promptly 
as possible once the veteran notified the RO of the change in 
his marital status.

The third element to be considered regards "undue 
hardship," described as "[w]hether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 
1.965(a)(3) (1999).  In this respect, according to evidence 
of record, the veteran's monthly expenses exceeds his monthly 
income by more than $167.  The Board finds that this deficit 
is indicative of his inability to repay his debt to VA.  

The fourth element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(1999).  In this case, the additional allowance paid to the 
veteran was intended to provide him with increased benefits 
for the purpose of providing for a dependent spouse.  Here, 
the record is clear that the veteran, in fact, had no spouse 
from October 1, 1992.  Thus, collection of the debt for this 
period would not defeat the purpose of compensating the 
veteran for such dependent. 

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1999).  
In this case, the veteran clearly received additional VA 
benefits to which he was not legally entitled.  Thus, 
nonrecovery of the additional compensation he received for a 
spouse would result unjust enrichment and unfair gain to this 
veteran, as he was not married during this period.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1999).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that a waiver of the compensation overpayment 
indebtedness in the amount of $3,941.73, is consistent with 
the principles of equity and good conscience in this case.  
This conclusion is based in large part on the veteran's 
inability to repay this debt without experiencing financial 
hardships, as evidenced by his financial status report.  The 
Board finds that this important factor, as a matter of 
equity, preponderates in favor of his request for waiver of 
recovery of the debt here at issue in the amount of 
$3,941.73.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the calculated amount of $3,941.73 is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

